 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. General Power Corporation and International Brotherhood of Electrical Workers, Local Union 776, AFL±CIO, CLC. Cases 11±CA± 16134 and 11±CA±16433 December 12, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Upon charges and amended charges filed by the Union on July 25, August 12, and September 6, 1994, 
sel of the National Labor Relations Board issued a 
consolidated complaint (complaint) on April 27, 1995, 
against General Power Corporation, the Respondent, 
alleging that it has violated Section 8(a)(1) and (3) of 
the National Labor Relations Act.1 On October 25, 1996, the Respondent withdrew the answer it filed on 
May 19, 1995. On November 8, 1996, the General Counsel filed a Motion for Summary Judgment and a Memorandum in 
Support with the Board. On November 13, 1996, the 
Board issued an order transferring the proceeding to 
the Board and a Notice to Show Cause why the motion 


disputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint mary Judgment indicates that, although the Respondent initially filed an answer to the complaint, the answer has been withdrawn. Such a withdrawal has the same 1 ent, respectively, executed and entered into a settlement agreement 
tember 30, 1994. However, by letter dated December 7, 1994, the 
Regional Director set aside the settlement agreement because of the 
Respondent's noncompliance with the settlement agreement. effect as a failure to file an answer, i.e., all allegations in the complaint must be considered to be true.2 Accordingly, in the absence of good cause being 
tion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION lina corporation, with an office located in Charleston, 

trical service and construction work at jobsites located 
in Charleston, South Carolina, and Fort Bragg, North 


spondent purchased and received at its Charleston, 
South Carolina facility goods and materials valued in excess of $50,000 directly from points outside the State of South Carolina. During the same period, the 
Respondent also purchased and received at its Fort 

ued in excess of $50,000 directly from points located 
outside the State of North Carolina. We find that the 
Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within 
the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES On May 18 and 25, June 2, and a date between May 
ployees that the business would close if the employees 
engaged in union activities. 
ties. ent threatened its employees with a loss of jobs be-
cause of their union activities. 
ties. On December 9, 1994, the Respondent refused to furnish employees with applications for employment 
because of their union activities. On June 2, 1994, the Respondent granted a wage in-crease to Vernon Taylor, George Williams, and Sean 
Taylor. On June 17, 1994, the Respondent discharged 
and thereafter failed and refused to reinstate Vernon 
Taylor. On the dates set forth below, the Respondent 2See Maislin Transport, 274 NLRB 529 (1985). 322 NLRB No. 119  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD failed and refused, and continues to fail and refuse, to consider for hire or to hire the following employees: Allen Benton August 23, 1994 David Smith August 23, 1994 Thomas Flood August 23, 1994 Kenneth Culpepper August 23, 1994 Joel D. Yon Jr. November 22, 1994 Samuel Grimsley December 9, 1994 Stephen Fox December 9, 1994 Eric Meyer December 9, 1994 William Clark January 11, 1995 Donald Carven January 11, 1995 Dennis Easterling January 11, 1995 Myron Gleaton January 11, 1995 James Michie January 11, 1995 Doug Michie Jr. January 11, 1995 Roy Phillips January 11, 1995 John Rouse Jr. January 11, 1995 The Respondent engaged in the foregoing conduct be-
sisted the Union, and engaged in concerted activities 
ing or other mutual aid or protection. CONCLUSIONS OF LAW spondent has interfered with, restrained, and coerced, 
and is interfering with, restraining, and coercing, its employees in the exercise of the rights guaranteed in fair labor practices affecting commerce within the 
meaning of Section 8(a)(1) and Section 2(6) and (7) of ployees, failing and refusing to consider for hire or to 
ditions of employment of employees and has thereby engaged in unfair labor practices affecting commerce 
within the meaning of Section 8(a)(3) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.3 cally, having found that the Respondent has violated Section 8(a)(3) by discharging and failing to reinstate 3 Nothing in our Order shall require the Respondent to rescind the wage increase granted to employees on June 2, 1994. Vernon Taylor, we shall order the Respondent to offer him full reinstatement to his former job or, if that job 
no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or 
privileges previously enjoyed, and to make him whole 
for any loss of earnings and other benefits suffered as 
a result of the discrimination against him. Furthermore, 
having found that the Respondent has also violated 
Section 8(a)(3) by refusing to consider for hire or to neth Culpepper, Joel D. Yon Jr., Stephen Fox, Samuel 
Grimsley, Eric Meyer, William Clark, Donald Carven, 
Dennis Easterling, Myron Gleaton, James Michie, 
Doug Michie Jr., Roy Phillips, and John Rouse Jr., we 
shall order the Respondent to offer them employment 

lawful discrimination against them, and to make them 

fered as a result of the discrimination against them. 
Backpay shall be computed in accordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as 
prescribed in New Horizons for the Retarded, 283 

quired to expunge from its files any and all references 
to the unlawful discharge of or refusals to consider for hire or to hire the discriminatees, and to notify them in writing that this has been done. ORDER The National Labor Relations Board orders that the Respondent, General Power Corporation, Charleston, 
South Carolina, its officers, agents, successors, and as-
signs, shall 1. Cease and desist from (a) Threatening employees that the business would close if the employees engaged in union activities. (b) Threatening employees with discharge if they engage in union activities. (c) Threatening employees with a loss of jobs be-cause of their union activities. ing their union activities. (e) Refusing to furnish employees with applications for employment because of their union activities. (f) Granting wage increases, discharging employees, or failing or refusing to reinstate them, or failing or re-
fusing to consider for hire or to hire employees, be-
cause the employees join, support, or assist the Union, 
or engage in concerted activities for the purpose of 
collective bargaining or other mutual aid or protection, or in order to discourage employees from engaging in pose of collective bargaining or other mutual aid or protection.  GENERAL POWER CORP. 3 (g) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Vernon Taylor full reinstatement to his former job or, 
lent position. (b) Within 14 days from the date of this Order, offer Allen Benton, David Smith, Thomas Flood, Kenneth Culpepper, Joel D. Yon Jr., Stephen Fox, Samuel Grimsley, Eric Meyer, William Clark, Donald Carven, Dennis Easterling, Myron Gleaton, James Michie, Doug Michie Jr., Roy Phillips, and John Rouse Jr., 
employment to positions that they would have had, but for the unlawful discrimination against them. (c) Make whole Vernon Taylor, Allen Benton, David Smith, Thomas Flood, Kenneth Culpepper, Joel 
D. Yon Jr., Stephen Fox, Samuel Grimsley, Eric Meyer, William Clark, Donald Carven, Dennis Easterling, Myron Gleaton, James Michie, Doug 
fered as a result of the discrimination against them in sion. (d) Within 14 days from the date of this Order, re-
lawful discharge and the unlawful refusals to consider for hire or to hire the foregoing individuals, and within 3 days thereafter, notify them that this has been done and that the unlawful conduct will not be used against 
them in any way. (e) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (f) Within 14 days after service by the Region, post at its facility in Charleston, South Carolina, copies of the attached notice marked ``Appendix.''4 Copies of the notice, on forms provided by the Regional Director 
for Region 11, after being signed by the Respondent's spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other 4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since July 25, 1994. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. December 12, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT threaten employees that the business would close if the employees engaged in activities on 
ers, Local Union 776, AFL±CIO, CLC. WE WILL NOT threaten employees with discharge if they engage in union activities. WE WILL NOT threaten employees with a loss of jobs because of their union activities. WE WILL NOT interrogate applicants for employment concerning their union activities. WE WILL NOT tivities. WE WILL NOT ployees or fail or refuse to reinstate them, or fail or 
refuse to consider for hire or to hire employees, be-cause the employees join, support, or assist the Union, or engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection, 
or in order to discourage employees from engaging in  4 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD pose of collective bargaining or other mutual aid or protection. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board's Order, offer Vernon Taylor full reinstatement 
to his former job or, if that job no longer exists, to a substantially equivalent position. WE WILL, within 14 days from the date of the Board's Order, offer Allen Benton, David Smith, Thomas Flood, Kenneth Culpepper, Joel D. Yon Jr., Stephen Fox, Samuel Grimsley, Eric Meyer, William Clark, Donald Carven, Dennis Easterling, Myron Gleaton, James Michie, Doug Michie Jr., Roy Phillips, 
and John Rouse Jr., employment to positions that they would have had, but for the unlawful discrimination against them. WE WILL make whole Vernon Taylor, Allen Benton, David Smith, Thomas Flood, Kenneth Culpepper, Joel D. Yon Jr., Stephen Fox, Samuel Grimsley, Eric 
Meyer, William Clark, Donald Carven, Dennis 
Easterling, Myron Gleaton, James Michie, Doug 


fered as a result of the discrimination against them. WE WILL, within 14 days from the date of this Order, remove from our files any and all references to 
the unlawful discharge and the unlawful refusals to 
consider for hire or to hire the foregoing individuals 
and, within 3 days thereafter, notify them that this has 
been done and that our unlawful conduct will not be 
used against them in any way. GENERAL POWER CORPORATION 